PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
AEBI LTD.
Application No. 16/337,163
Filed: 27 Mar 2019
For: THERAPEUTIC MULTI-TARGETING CONSTRUCTS AND USES THEREOF

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 25, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a proper reply within the meaning of 37 CFR 1.113 to the final Office action of August 16, 2021, which set a shortened statutory period for reply of three months. A three-month extension of time under 37 CFR 1.136(a) was filed on February 15, 2022.  Accordingly, the application became abandoned on February 17, 2022.  A Notice of Abandonment was mailed on February 24, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), $1000.00 fee and the submission required by 37 CFR 1.114, and the executed inventor’s oath or declaration; (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay. 

This application is being referred to the Technology Center Art Unit 1643 for appropriate action in the normal course of business on the reply received February 25, 2022.

Telephone inquiries concerning this decision should be directed to Paralegal SpecialistSelena Hamilton at (571) 272-8825.


/LIANA S WALSH/Lead Paralegal Specialist, OPET